On the second point discussed by Mr. Justice McDONALD the trial judge was right. The original of an important letter was lost. Plaintiff had testimony of recollection of its contents. Defendant *Page 549 
having a copy of the letter, neither producing it, nor excusing his failure to do so, sought to contradict testimony of plaintiff in this regard. This the trial judge did not permit, holding that in the circumstances it was upon defendant to preduce the copy. If the business man of today were asked, What is the best evidence of a lost original letter? his ready response would be: The copy. And it is. The conflict in our own and in other cases is due to a refinement of reasoning which refuses to recognize degrees of secondary evidence. The common-sense rule of the business world should be followed. If right in this, the third point discussed by Mr. Justice McDONALD does not amount to reversible error.
The judgment is affirmed.
BIRD, C.J., and SHARPE and STEERE, JJ., concurred with CLARK, J.